Citation Nr: 0809270	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with degenerative arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative arthritis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for laceration 
scar, right fifth metacarpal, with slight loss of plantar 
flexion.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diffuse soreness of the joints and numbness of 
the arms, legs, and top of head.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder manifested by morning vomiting.

7.  Entitlement to service connection for sleep apnea.

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to the 
benefits currently sought on appeal.

In December 2004, the veteran appeared before a Decision 
Review Officer at the RO to present testimony on the issues 
on appeal.  The hearing transcript has been associated with 
the claims file.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for headaches is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's left and 
right knee disabilities have both manifested by flexion 
limited to between 135 and 140 degrees; extension limited to 
between 0 and 4 degrees; and normal strength in each joint.

2.  There is no evidence during the appeal period that the 
veteran's left or right knee disability has manifested by 
objective lateral instability or recurrent subluxation; 
ankylosis of the joint; or dislocation of the cartilage.

3.  Throughout the appeal period, the veteran's right finger 
disability has manifested by decreased range of plantar 
flexion and a small, well-healed, superficial scar that is 
not productive of pain.

4.  There is no evidence during the appeal period that the 
veteran's right finger disability has manifested by an 
unstable scar, one that is painful, or one that exceeds 6 
square inches.

5.  Throughout the appeal period, the veteran's sore joints 
and numbness disability has manifested by episodic pain in 
the fingers, wrists, elbows, shoulders, and ankles, with full 
range of motion without tenderness on objective examination, 
and significant periods of stability.  

6.  There is no evidence during the appeal period that the 
veteran's sore joints and numbness disability has manifested 
by constant or near constant pain which is refractory to 
therapy.

7.  By rating decision in October 1997, the veteran's claim 
for service connection for morning vomiting was denied.  The 
veteran did not appeal the decision.

8.  Evidence received since October 1997 bears directly on 
the specific matter under consideration referable to service 
connection for a disorder manifested by morning vomiting and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 
11.  The competent medical evidence of record does not 
support a finding that gastroesophageal reflux disease and 
associated vomiting is medically related to the veteran's 
service or to the treatment he receives for service-connected 
disabilities. 

12.  Sleep apnea was first manifested many years after the 
veteran's service and has not been medically related to his 
service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chondromalacia patella of the left knee with degenerative 
arthritis are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5261 (2007).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee with degenerative 
arthritis are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5261 (2007).

3.  The criteria for a compensable rating for laceration 
scar, right fifth metacarpal, with slight loss of plantar 
flexion, are not met at any time during the appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5227 (2007).

4.  The criteria for a rating in excess of 20 percent for 
diffuse soreness of the joints and numbness of the arms, 
legs, and top of head are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5099-5025 (2007).

5.  The October 1997 rating decision denying service 
connection for morning vomiting is final.  38 U.S.C.A. 
§ 7105(c) (West 1997); 38. C.F.R. §§ 3.160, 20.302, 20.1103 
(1997).  
6.  Evidence added to the record since the October 1997 
rating decision is new and material to the claim of 
entitlement to service connection for morning vomiting; thus, 
the application to reopen is granted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).

7.  A vomiting disorder, including gastroesophageal reflux 
disease, was not incurred or aggravated in the veteran's 
active duty service; nor is it is not proximately due to, or 
the result of, the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

8.  Sleep apnea was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2003 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2003 letter notified the veteran of 
information and evidence necessary to substantiate the claims 
for service connection and the claims for increased ratings.  
This included the information and evidence that VA would seek 
to provide and that which the veteran was expected to 
provide.  

The 2006 letter instructed the veteran to submit any evidence 
in his possession that pertained to his service connection 
and increased rating claims.  In so doing, it particularly 
outlined the types of evidence which would be helpful in 
deciding his claim, including medical and lay statements, as 
well as job performance evaluations, lost time reports, or 
other information regarding how his disabilities affected his 
ability to work.  He was instructed as to how disability 
ratings and effective dates are established.  A follow up 
notice was sent in May 2006, repeating this information.  

Although fully compliant notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in August 
2007, without taint from prior adjudications.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  In short, there was 
no prejudice to the veteran from the late notice.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  With respect to his increased 
evaluation claims, the veteran has been medically evaluated 
on three occasions over the course of the appellate period.  
An examination and opinion were sought with respect to the 
veteran's service connection claim for a vomiting disorder.  

Further medical evidence in the form of an exam and opinion 
were not sought in conjunction with the veteran's sleep apnea 
claim.  However, such is not required in this instance.  The 
Board is required to seek a medical exam and opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran receives treatment for sleep apnea.  However, the 
veteran's service medical records do not confirm any 
complaint or treatment for sleep apnea or other sleep related 
respiratory disorder.  The first evidence of the disorder is 
nine years after separation from service.  Furthermore, the 
veteran does not contend that he had earlier complaints or 
treatment either in service or within a year of separation.  
Without evidence of any incurrence in service, there is no 
duty to seek further medical evidence.  The duty to assist 
has been met in this case.

Disability Evaluations

The veteran seeks higher evaluations for four of his service-
connected disabilities.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Left Knee Disability 

Service connection was established for chondromalacia patella 
of the left knee with degenerative arthritis by a March 1994 
rating decision and was evaluated as 10 percent disabling 
under DC 5003-5257.  By rating decision in October 1997, the 
evaluation was increased to 20 percent, under DC 5003-5260.  
In June 2000, the veteran filed a claim for an increased 
rating.  The 20 percent rating was continued, and the veteran 
filed a timely appeal.  

Under DC 5003, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm minimal degenerative 
arthritis in the left knee.  See VA x-ray report dated in May 
2005.  Thus, DC 5003 is applicable and directs the Board's 
attention to DCs 5260 and 5261 for limitation of motion 
referable to the knee.  Of note, VA's Office of the General 
Counsel (OGC) has held that separate evaluations under DC 
5260 and DC 5261 may be assigned for disability of the same 
joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 
2004).  

In order to assign a noncompensable rating under DC 5260, 
flexion of the leg must be limited to 60 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  A 10 percent rating is warranted when 
flexion is limited is to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees, while the 
maximum 30 percent rating is warranted when flexion is 
limited to 15 degrees.

The veteran's range of motion was measured on three occasions 
during the course of the appeal.  The concurrent outpatient 
clinical records support the findings on these exams.  In 
July 2000 and May 2005, the veteran had normal flexion at 140 
degrees.  The interim, November 2001, examination did show 
some limitation, with flexion limited to 135 degrees.  None 
of these ranges is limited enough to warrant a higher rating.  
His flexion, between 135 and 140 degrees, exceeds the 60 
degrees contemplated for the noncompensable (zero percent) 
rating.  Thus, no rating under DC 5260 is appropriate.

For a rating under DC 5261, there must be limitation of 
extension of the leg to 5 degrees for the noncompensable 
(zero percent) rating.  38 C.F.R. § 4.71a, DC 5261.  
Extension limited to 10 degrees warrants a 20 percent rating.  
Other higher ratings are contemplated when extension is 
limited to 15 degrees or more.  

The veteran had normal extension at zero degrees on 
examinations in July 2000 and May 2005.  The November 2001 
exam showed that his extension was limited to between 3 and 4 
degrees.  Giving the veteran the benefit of the doubt based 
on the November 2001 examination, the argument could be made 
that his disability more nearly approximates the level 
contemplated by the zero percent rating assigned for 
limitation of extension to five degrees.  

In sum, a rating based on limitation of flexion is not 
warranted.  Only a noncompensable rating based on limitation 
of extension is warranted.  Therefore, as DC 5003 directs, 
the appropriate rating for the veteran's left knee disability 
is a sole 10 percent rating, as one major joint, the knee, is 
affected.  

Functional loss has been considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.  

On each of his VA examinations, the veteran reported pain on 
prolonged walking, sitting, and on climbing stairs, all of 
which was worse when in the cold.  He also reported 
subjective feelings of weakness in July 2000.  However, 
strength testing at each yielded normal results.  He was 
observed walking at the beginning and ending of each exam 
without gait alterations.  The outpatient clinical records 
confirm these findings.  At no point during examinations or 
in the treatment records were there outward indications of 
pain on manipulation of the joint.  In all, the veteran's 
current evaluation adequately compensates for any functional 
loss he experiences.

The Board also has considered other potentially applicable 
codes.  Particularly, VA OGC has held that a claimant who has 
both arthritis and instability of a knee may be granted 
separate evaluations under DCs 5003 and 5257, respectively, 
without violating the rule against pyramiding in 38 C.F.R. 
§ 4.14.  However, any such separate rating must be based on 
additional disabling symptomatology.  That is to say that 
separate evaluations are appropriate so long as there is 
evidence of limitation of motion that meets the requirements 
of the zero percent level under either DC 5260 or 5261.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

In this case, the veteran meets the requirements for the zero 
percent level under DC 5261.  However, the record does not 
indicate that his left knee disability results in lateral 
instability or recurrent subluxation.  The veteran has 
consistently reported on exam and in treatment that his left 
knee does not produce instability.  In his December 2004 
hearing before a Decision Review Officer, however, he 
reported that his knees had "given out" a couple times, 
causing him to fall.  The Board does not doubt the sincerity 
of this statement, yet it cannot be viewed in isolation of 
the medical evidence.  On each of his three VA examinations, 
the ligaments were found to be intact and stable, with 
negative Lachman's, McMurray's, anterior drawer, and 
posterior drawer tests.  X-rays have not shown effusion in 
the joint, dislocation, or fracture, which would be evidence 
of subluxation.  Thus, a separate rating under DC 5257 is not 
warranted in this instance.

Alternatively, the schedule provides higher ratings under DC 
5256 when the evidence shows ankylosis of the knee joint.  
The record makes clear, however, that the veteran has 
movement in the joint; therefore, there is no showing of 
ankylosis.  The schedule further provides a singular 20 
percent rating when there is evidence of dislocated cartilage 
with frequent episodes of locking and pain, with effusion 
into the joint.  See 38 C.F.R. § 4.71a, DC 5258.  However, 
the most recent (May 2005) x-ray showed no evidence of such 
dislocation.

In all, the evidence does not support a rating higher than 
the 20 percent currently assigned.  Under DC 5260, the 
veteran's flexion is not limited to 60 degrees or less and 
thus would not meet the criteria for a zero percent rating.  
His disability does meet the criteria for a zero percent 
rating under DC 5261; however, this still results in 
noncompensable limitation of motion.  Under DC 5003, 
therefore, a single 10 percent rating is applicable.  As this 
is less than the rating currently assigned, the claim for an 
increased rating for the left knee disability is denied.

As a final matter, as the veteran's disability picture has 
remained stable throughout the appeal period, staged ratings 
under Hart v. Mansfield, supra, are not appropriate. 

Right Knee Disability 

Service connection was established for chondromalacia patella 
of the right knee with degenerative arthritis in a March 1994 
rating decision and was evaluated as 10 percent disabling 
under DC 5003-5257.  In October 1997, the RO continued the 10 
percent evaluation, but changed the diagnostic code to DC 
5003-5260.   The current claim for an increase now on appeal 
was filed in June 2000.

The May 2005 x-ray evidence confirms minimal degenerative 
arthritis in the right knee.  Thus, as above with the left 
knee disability, DCs 5003, 5260, and 5261 are applicable.  
Each of the range of motion measurements taken on exam in 
July 2000, November 2001, and May 2005, referenced above in 
relation to the left knee, apply to the right knee.  That is 
to say, each of the examiners indicated that the measurement 
was for the bilateral knees.  Thus, the veteran's right knee 
disability manifested by limitation of flexion to between 135 
and 140 degrees.  For the same reasons as above, under 
38 C.F.R. § 4.71a, DC 5260, the right knee disability does 
not warrant the zero percent rating based on limitation of 
flexion.  

Throughout the appeal period, the veteran's extension of the 
right knee was limited to between 0 and 4 degrees.  This 
warrants, at most, the noncompensable rating under 38 C.F.R. 
§ 4.71a, DC 5261 for limitation of extension.  This triggers 
38 C.F.R. § 4.71a, DC 5003 for degenerative arthritis with 
noncompensable limitation of motion, and therefore warrants 
no higher than the 10 percent rating currently assigned.

The other potentially applicable diagnostic codes have been 
considered.  At no point during the appeal was there 
objective evidence of instability of the ligaments or 
recurrent subluxation.  The veteran had motion in the joint, 
and therefore there is no ankylosis.  No fractures or 
dislocations were noted on x-ray in May 2005.  The outpatient 
clinical records support these findings.  Thus, the evidence 
does not warrant a rating higher than 10 percent for the 
right knee disability.  The veteran's claim for an increased 
rating for the right knee disability must be denied.  As with 
the left knee, the level of severity has remained the same 
throughout the appeal, negating the necessity for staged 
ratings. 

Right Finger Disability

By rating decision in March 1994, service connection was 
granted for a laceration scar of the right fifth metacarpal 
with slight loss of plantar flexion.  A noncompensable 
evaluation was rendered under 38 C.F.R. § 4.71a, DC 5227, the 
code concerning limitation of motion of the little finger.  

In April 2001, the veteran filed his claim for an increased 
rating.  His primary issue with respect to his finger 
disability is that he cannot move it on his own power, and 
that it remains extended when he makes a fist or otherwise 
uses his hand.  See DRO hearing testimony, December 2004; see 
also personal statements dated in April 2001 and August 2002.  

The July 2002 rating on appeal continued the noncompensable 
rating, listing DC 5227.  The veteran is reminded that the 
Schedule rates disabilities based on average impairment of 
earning capacity caused by the disability.  Thus, under the 
criteria relating to the little finger in 38 C.F.R. § 4.71a, 
DC 5227, the sole rating available is for ankylosis of the 
finger (meaning a nonmoving joint) and that rating is 
noncompensable, or zero percent, as assigned.  

The Board notes that while the rating decision code sheet 
continues to list the veteran's disability under DC 5227, the 
actual analysis in the rating decision and the subsequent 
March 2003 statement of the case (SOC) relied on the criteria 
found in 38 C.F.R. § 4.118 for scars.  The SOC specifically 
determined that a compensable rating was not warranted under 
the code for scars either prior to or after the August 30, 
2002 regulation change for that criteria.  The veteran has 
received notice on both the old and new criteria under 
38 C.F.R. § 4.118 and the AOJ has adjudicated the claim in 
light of those criteria; therefore, there is no prejudice to 
him for the Board to discuss them herein.

As mentioned above, the regulations pertaining to the 
evaluation of scars were revised during the appellate period, 
effective August 30, 2002.  See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2007)).

OGC has held that where a law or regulation changes during 
the pendency of an appeal, the Board should first determine 
which version of the law or regulation is more favorable to 
the veteran.  If application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-00. 

According to the Schedule in effect prior to August 2002, 
diagnostic codes 7800, 7801, and 7802 dealt with scars to the 
head, face, or neck, or scars that were the result of burns.  
As none of those apply to the veteran's scar in this case, 
they are discussed no further.  DC 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Pursuant to the revised Schedule, DC 7800 still rates scars 
of the head, face, and neck and is therefore inapplicable in 
this case.  DC 7801 applies to scars, other than on the head, 
face, or neck, that are deep or that cause limited motion.  
Compensable ratings are warranted when the scar area exceeds 
6 square inches.  DC 7802 applies to scars, other than on the 
head, face, or neck, that are superficial and do not cause 
limited motion.  A superficial scar is one not associated 
with underlying soft tissue damage.  To be compensable under 
this DC, the scar must cover an area or areas of 144 square 
inches or greater.  DC 7803 provides a 10 percent evaluation 
for scars that are superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A 10 percent rating is also 
applicable under Diagnostic Code 7804 for scars that are 
superficial and painful on examination.  Other scars are to 
be rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2007).

The veteran underwent VA examinations in conjunction with his 
claim in November 2001 and May 2005.  He presented with 
complaints of an inability to move the finger at each 
examination.  He denied having pain associated with the 
finger or scar, though he did note that sometimes he felt 
like the joints in the finger needed to pop.  

On objective examination in 2001, a "small" laceration scar 
was noted on the fifth finger.  It was well-healed, without 
warmth, swelling, or adhesion to the underlying tissue.  No 
pain was noted as associated with the scar.  It was confirmed 
that the veteran was unable to fully flex the finger.  At the 
2005 examination, the veteran continued to be unable to flex 
the finger.  Neither he nor the examiner, however, were able 
to locate the scar.  The outpatient clinical records show 
that the veteran's complaints referable to the finger have 
been confined to his inability to move it, rather than any 
problem with the scar itself.

This evidence does not support a compensable rating under 
either the old or the revised criteria for scars.  The first 
exam noted that the veteran's scar was not adhered to the 
underlying tissue; therefore, it is considered superficial.  
The evidence does not show that the veteran's superficial 
scar was poorly nourished with repeated ulceration (i.e., 
tissue loss).  Thus, the pre-revision DC 7803 is not for 
application.  Nor was the scar tender and painful on 
objective demonstration; so, DC 7804 is not applicable.  DC 
7805 rated based on limitation of function of the finger, 
which refers in this instance to DC 5227, which as discussed 
above only provides a noncompensable rating.  Therefore, 
under the criteria in effect prior to August 2002, the 
veteran's finger disability does not warrant a compensable 
rating under the scar codes.

Referable to the criteria in effect after August 2002, under 
DC 7801, the scar area must exceed 6 square inches.  In this 
case, the scar was unable to be located on exam in 2005, and 
had been previously described as "small."  There is no 
evidence to suggest the veteran's scar on his little finger 
exceeds 6 square inches.  DC 7802 is for application when 
there is no limitation of motion.  As that is not the case 
here, this code is not appropriate for use.  The evidence 
does not suggest that the veteran has frequent loss of 
covering of the skin over the scar, as required for a rating 
under DC 7803.  Nor does it show that the veteran's scar is 
painful, as contemplated under DC 7804.  Again, DC 7805 
refers to the limitation of motion of the affected area, 
triggering the noncompensable rating of DC 5227.  The new 
criteria, therefore, do not provide for a compensable rating 
for the veteran's finger disability.

While the Board recognizes that the veteran is unable to move 
his finger, it is bound by the laws and regulations in 
effect.  These regulations, and specifically 38 C.F.R. 
§ 4.71a, DC 5227, have determined that immobility of the 
little finger does not impair one's earning capacity to a 
compensable level.  Further, based on the small size and 
stability of the remaining scar, a compensable rating is not 
warranted.  Staged ratings are not appropriate in this case, 
as the disability has remained at the same level of severity.

Diffuse Soreness of the Joints

By rating decision in February 2001, service connection was 
established for diffuse soreness of the joints and numbness 
of the arms, legs, and top of the head, due to undiagnosed 
illness.  A 20 percent rating was established under DC 5025, 
as the condition was found to be analogous to fibromyalgia.  
It was made effective the date of the veteran's claim, in 
June 2000.  The veteran disagreed with the initial rating.  
As such, staged ratings under Fenderson v. West, 12 Vet. App. 
119 (1999), will be considered.

The veteran does not carry a diagnosis of fibromyalgia.  
However, his diffuse soreness is not listed in the Schedule.  
In such circumstances, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  According to the policy in the schedule, when a 
disability is not specifically listed, the Diagnostic Code 
will be "built up," meaning that the first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27 (2007).  For 
example, Diagnostic Code 5099 is used to identify unlisted 
chronic musculoskeletal disabilities.  In this case, the 
appropriate diagnostic code for the veteran's disability is 
DC 5099-5025.

The rating schedule covers fibromyalgia under 38 C.F.R. § 
4.71a, DC 5025 (2007).  The baseline of the rating is when 
there is widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like symptoms.  A 10 
percent rating is warranted for symptoms that require 
continuous medication for control.  A 20 percent rating is 
warranted for symptoms that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  The maximum 40 percent rating is warranted for 
symptoms that are constant, or nearly so, and refractory to 
therapy.  

As the veteran's disability is currently rated at 20 percent, 
the sole schedular rating above that is the maximum 40 
percent rating.  The evidence of record includes three VA 
examinations which span the appellate period.  The outpatient 
clinical records date from January 1999 to April 2005.  
Additionally, there are lay statements from the veteran, his 
wife, and his employer.  Based on a review of all of the 
evidence, a rating in excess of 20 percent is not warranted.

On the veteran's October 2000 VA examination, he presented 
with complaints of pain involving the fingers, wrists, 
elbows, shoulders, and ankles, noting that pain was frequent 
when the weather was cold.  He also referred numbness in his 
arms if they are in one position for a while.  He took no 
medication for the joint pain and noted minimal relief with 
non-steroidal anti-inflammatory drugs in the past.  Objective 
testing revealed normal appearance and full range of motion 
of the fingers, hips, wrists, elbows, shoulders, ankles, and 
feet.  No tenderness was noted on exam nor pain complained of 
at that time.  

Outpatient clinical records in January 2001 note "multiple 
joint pain" and "tingling," while in April 2001, the joint 
pain was characterized as primarily in the knees.  As the 
veteran is in receipt of separate ratings based on his 
service-connected bilateral knee disability, any pain 
associated with the knees will not be further discussed.

The November 2001 VA examination revealed the same complaints 
and results referable to the veteran's joint pain as the 
earlier exam.  A January 2002 progress note indicated that 
the veteran was experiencing pain at a level of 8 on a ten 
point scale, though the specific location was not noted.  A 
September 2002 electromyograph found no neurological deficit 
with regard to the veteran's upper or lower extremities.  The 
record is silent for joint pain until April 2003, at which 
time the veteran had right clavicle pain; however, a November 
2003 progress note states that the veteran's joint pain was 
stable.

The outpatient clinical records from 2003 to 2005 are silent 
for complaints referable to the veteran's generalized joint 
pain.  At his May 2005 VA examination, the veteran did note, 
however, that he continued to experience episodic pain in his 
elbows, but otherwise had no orthopedic complaints other than 
his knees.  He reported that he continued to work full time 
in maintenance, and had not missed work due to his joint 
stiffness.  Objective strength testing revealed normal levels 
in all extremities.  There was no atrophy of the muscles, 
which would indicate weakness.  He had full range of motion 
in all joints (except for the service-connected knees and 
fifth finger).  Motion was accomplished without pain or 
tenderness. 

These records do not demonstrate a disability picture that 
more nearly approximates that contemplated by the higher, 40 
percent rating category.  The clinical records show 
intermittent relief from symptoms; therefore the pain is not 
so constant as to be unremitting to therapy.  He does not 
appear to have demonstrable functional loss, as his exams 
show full range of motion without pain, incoordination, 
weakness, or fatigability.  

As his disability picture has remained stable throughout the 
appellate period, staged ratings are not warranted.  The 
currently assigned 20 percent rating for diffuse soreness 
adequately compensates the level of disability the veteran 
experiences.  

New & Material Evidence

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2007).  In this instance, as will be 
detailed below, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen the 
claim; therefore, a full discussion of whether VA met these 
duties is not needed referable to this claim, as there can be 
no prejudice to the veteran by the Board reopening the claim.

The veteran seeks service connection for a vomiting disorder.  
By rating decision dated in October 1997, the RO denied the 
veteran's claim on the basis that there was no evidence of 
the claimed disorder in service, except that the veteran 
experienced some vomiting due to alcohol abuse, for which 
service connection is not available.  Thus, no nexus could be 
found linking the current disability to service.  It also 
found that the veteran's vomiting had been attributed to 
alcohol liver disease, hiatal hernia, and gall bladder 
adenomyosis, so service connection was not available under 
the provisions governing undiagnosed illness.  The evidence 
of record at the time consisted of service medical records, 
two VA examinations, and VA outpatient clinical records.  The 
veteran did not appeal the October 1997 denial.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Thus, the October 1997 unappealed decision is 
final.  38 U.S.C.A. § 7105(c) (West 1997); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (1997).  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108 provides that 
"if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

The veteran submitted his application to reopen the claim in 
June 2000.  The RO appears to have reopened it by rating 
decision in July 2002, as it discussed the merits of the 
case, without reference to whether new and material evidence 
had come in.  Nevertheless, regardless of the RO's actions, 
the Board must still determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

The law regarding new and material evidence in effect at the 
time of the veteran's application to reopen held that "new 
and material evidence" was "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).   

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Here, 
the last final disallowance was in October 1997; therefore, 
evidence received after that date is considered for purposes 
of reopening the claim.

Since October 1997, in addition to ongoing treatment records 
and lay statements from the veteran's wife and work 
supervisor, a September 2000 VA examination was conducted.  
The report includes an opinion on secondary service 
connection.  This opinion is both new and material, as it 
relates directly to the reason for the veteran's previous 
denial, i.e., no nexus to service.  Thus, the veteran's 
appeal on the limited issue of whether new and material 
evidence has been submitted sufficient to reopen the claim is 
granted.  Because the AOJ weighed the merits of the claim 
after submission of this evidence, there is no prejudice to 
the veteran for the Board to render a decision as to 
entitlement here.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the merits of the service connection claim are 
discussed below.

Service Connection

The veteran seeks service connection for a vomiting disorder 
and sleep apnea, both of which he contends are the result of 
his service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2007); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, secondary service connection may be granted 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Vomiting Disorder 

The veteran contends that he has experienced vomiting in the 
morning since his separation from service.  He essentially 
contends that the disorder is secondary to the non-steroidal 
anti-inflammatory drugs (NSAID) he takes for his service-
connected knee disabilities.  See September 2000 VA 
examination, report of complaints.  He variously describes 
the disorder as his diagnosed gastroesophageal reflux disease 
(GERD) and hiatal hernia.  See Decision Review Office 
hearing, December 2004.  

Service medical records are negative for complaints, 
treatment, or diagnosis of a disorder causing vomiting, to 
include GERD and hiatal hernia.  The veteran's April 1990 
enlistment examination yielded normal results for all 
associated systems.   His April 1993 medical evaluation board 
proceeding was conducted for a right knee disability and does 
not reference a stomach disorder.  A September 1993 brig 
physical was also free of complaints referable to the 
stomach.  The remainder of the treatment noted in service was 
for symptoms and injuries not related to the stomach.  In 
all, there is no evidence of an in-service event or injury.

A request was made for all post-service VA treatment records 
from the date of the veteran's separation (November 1993) 
forward.  The earliest record found was for treatment for a 
wrist disability in March 1996.  Thereafter, outpatient 
clinical records dated from January 1999 to April 2005 were 
associated with the file.  These show that the first 
documented instance of treatment for any type of stomach 
problem is in October 1999, when the veteran reported having 
"stomach problems" after taking Diclofenac, which was 
medication prescribed for his arthritis of the knees.  It 
also noted that the veteran had been "recently placed on 
Lansoprazole" by the gastrointestinal service.  An active 
problem list showed esophageal reflux with an April 1999 
diagnosis date noted.  

An April 2000 upper endoscopy was performed and resulted in a 
diagnosis of duodenitis.  The reviewing physician indicated 
that it was possibly secondary to either the veteran's 
history of NSAID use or alternatively H. pylori, a type of 
bacteria which causes gastritis and ulcers.  See Dorland's 
Illustrated Medical Dictionary, 31st Ed., 840, (c) 2007.  

The veteran underwent a VA examination in September 2000 to 
determine the nature of his vomiting disorder as well as the 
likely cause.  In order to sort out the GERD vs. nonsteroidal 
gastropathic disease vs. biliary disease issue, further 
testing was indicated.  A November 2000 addendum notes that 
the testing did not show evidence of a biliary or 
helicobacter pathology, thus ruling out a bile duct disorder 
and H. pylori.  The upper gastrointestinal study confirmed 
the diagnosis of GERD and the absence of hiatal hernia.  The 
test was interpreted as ruling out permanent deformity or 
dysfunction secondary to the use of non-steroidals.  Based on 
these tests and the prior examination, the physician 
essentially found that the veteran's ongoing upper GI-
symptoms were not related to the NSAIDs used in treatment of 
his service-connected knee disabilities.

Thus, there are two competent medical opinions of record 
regarding the etiology of the veteran's vomiting disorder.  
The April 2000 opinion indicating that it was "possibly 
secondary" to "either" the NSAID use or a bacterial 
infection is competent, as it was given by a medical 
professional with access to the appropriate records.  It is, 
however, afforded little probative weight, as it is equivocal 
in its findings, stating it could possibly be this or 
possibly be that.  It also fails to provide a rationale for 
either conclusion.  

The November 2000 opinion is also competent as it was offered 
by a medical professional with access to the record.  It is 
more probative of the issue of etiology, however, because it 
is not equivocal in its finding, but rather draws a clear 
conclusion on the issue at hand.  It finds that there is no 
relationship between the veteran's gastrointestinal symptoms 
and his NSAID use.  Furthermore, it provides a rationale for 
that finding, explaining that based on the review of the 
diagnostic tests conducted, there was no medical evidence of 
deterioration that was related to NSAID use.  As such, this 
opinion is afforded greater weight than the prior, equivocal 
opinion.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), cert. 
denied 120 S. Ct. 1252 (2002) (it is not error for the Board 
value one medical opinion over another, as long as a rational 
basis for doing so is given).

While the veteran wholeheartedly believes that his symptoms 
are due to his use of non-steroidal anti-inflammatory drugs 
for treatment of his knee disabilities, such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Only individuals possessing specialized 
medical training and knowledge are competent to render such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology competent.

In all, direct service connection is not established, as 
there is no event or injury in service to which his 
disability has been attributed.  Indeed, the veteran does not 
argue that an incident in service caused the problem.  
Instead he contends that it is due to his treatment for his 
knees.  This, however, has been specifically ruled out by the 
medical evidence, as the veteran's current GERD was not found 
to be proximately due to, or the result of, the use of 
NSAIDs.  The preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for a 
vomiting disorder, to include GERD, is denied.

Sleep Apnea 

The veteran has testified that he did not have sleep problems 
prior to service and that he believes that his current 
problems started during service.  He further testified, 
however, that he was first diagnosed with sleep apnea after 
service in his October 2001 VA examination.  

Service medical records are silent for complaints, treatment, 
or diagnosis of sleep apnea or other sleeping or respiratory 
disorder.  See April 1990 enlistment examination; April 1993 
medical evaluation board proceeding; and, September 1993 brig 
physical.  The veteran separated from service in November 
1993.

Outpatient clinical records show that in April 2001, the 
veteran reported that he believed he had insomnia, because he 
tossed and turned all night and could not find the right spot 
to sleep.  In October 2001, the veteran was recommended for a 
sleep study to determine whether the diagnosis of sleep apnea 
was appropriate.  The subsequent sleep study confirmed 
significant obstructive sleep apnea and treatment was 
instituted.  

While it is clear that the veteran carries a current 
diagnosis of sleep apnea, there is no medical evidence of 
record suggesting or supporting a nexus to service.  There is 
no treatment in service for the claimed disorder.  The first 
documented instance of complaints referable to his sleep was 
in April 2001, roughly eight years after service.  There is 
no evidence of record that suggests any possible relation 
between the veteran's sleep apnea and his service.  Without 
these elements, service connection cannot be granted.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  The claim 
for service connection for sleep apnea is denied.


ORDER

A rating in excess of 20 percent for chondromalacia patella 
of the left knee with degenerative arthritis is denied.

A rating in excess of 10 percent for chondromalacia patella 
of the right knee with degenerative arthritis is denied.

A compensable rating for laceration scar, right fifth 
metacarpal, with loss of plantar flexion, is denied.

An initial rating in excess of 20 percent for diffuse 
soreness of the joints and numbness of the arms, legs, and 
top of head is denied.

New and material evidence having been submitted, the 
application to reopen the previously denied claim of service 
connection for morning vomiting is granted.

Service connection for morning vomiting, including GERD, is 
denied.

Service connection for sleep apnea is denied.





REMAND

The remaining claim on appeal is whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for headaches.  In its November 2006 
remand, the Board instructed the AMC to provide the veteran 
with notice of his new and material evidence claim and to 
then adjudicate the issue.  By a January 2007 letter, the AMC 
attempted to provide adequate notice; however, it was wholly 
deficient.  

It appears that a template was used for the letter, but the 
details specifically referable to this veteran's claim were 
left out.  See, e.g., the sentence indicating: "Your claim 
was previously denied because Reason for previous denial."  
This was one of many such sentences.  The letter also cited 
the incorrect date of the veteran's previously denied claim, 
and the wrong standard by which new and material evidence is 
judged.  Thus, it failed to alert the veteran of the vital 
information necessary to substantiate his claim.  

The supplemental statement of the case which the AMC issued 
in August 2007 then failed to adequately adjudicate the 
issue.  Specifically, it indicated that the veteran had "not 
provided any evidence in connection with your appeal."  This 
is incorrect.  All evidence received since the last final 
disallowance is to be examined in determining whether new and 
material evidence has been received.  This means that all 
evidence entered into the file since October 1997 must be 
reviewed to determine whether it relates to the reasons for 
which the headache claim was originally denied.  This 
includes VA outpatient clinical records dated from January 
1999 to April 2005, an April 2001 VA examination, and the 
veteran's December 2004 hearing testimony before a Decision 
Review Officer, as well as lay statements from the veteran's 
wife, his work supervisor, and himself.  The claim must be 
adjudicated prior to appellate review.

In sum, the veteran must be notified that his claim for 
service connection for headaches was originally denied by 
rating decision in October 1997.  He must also be notified of 
the reasons for that denial.  As his application to reopen 
was submitted in June 2000, the pre-August 2001 standard for 
new and material evidence is applicable, and the veteran must 
be notified of that particular standard.  Thereafter, his 
claim must be properly adjudicated under that standard, 
meaning all evidence which was submitted since the last final 
denial (in October 1997) must be reviewed to determine 
whether new and material evidence has been submitted.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED to the AMC for the following action:

1.  Please notify the veteran of the 
information and evidence necessary to reopen a 
previously denied claim of service connection 
for headaches, to include the reasons for which 
his claim was denied in October 1997, the pre-
August 2001 standard for new and material 
evidence, and the elements of service 
connection, including the information and 
evidence that governs the initial assignment of 
a disability evaluation and the regulations 
regarding the effective date of the 
establishment of service connection.  This 
notice must indicate which information and 
evidence VA would seek to provide and which 
information and evidence the veteran is 
expected to provide.  Request the veteran to 
provide any evidence in his possession that has 
not been previously submitted that pertains to 
his claim.

2.  Thereafter, the AMC readjudicate the issue 
on appeal by reviewing all evidence submitted 
since the original denial of the claim in 
October 1997 to determine whether the evidence 
qualifies as new and material under the pre-
August 2001 standard.  If the determination 
remains unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


